        Case 2:20-mj-01387 Document 11 Filed on 07/29/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
VS.                                         §   MAG. JUDGE NO. 2:20-MJ-1387
                                            §
RANDY CAMPBELL,                             §
                                            §
          Defendant.                        §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


         A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:


         (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(B); and


         (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.


         The evidence against the defendant meets the probable cause standard.          The

defendant has a significant criminal history with a history of having his court ordered

supervision revoked.     Additionally, the defendant was on bond at the time of the


1/2
      Case 2:20-mj-01387 Document 11 Filed on 07/29/20 in TXSD Page 2 of 2




commission of the instant offense. Therefore, the defendant has shown he is either

unwilling or able to comply with conditions of release. The findings and conclusions

contained in the Pretrial Services Report are adopted.


       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 29th day of July 2020.




                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
